DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/13/2019.  These drawings are acceptable.  Note that these drawings are deemed to be acceptable, due to the claim amendments filed on 2/10/2021 corresponding to, “the first engaging portion and the first engaged portion consist of a first mortise and a first tenon respectively” and “the second engaging portion and the second engaged portion consist of a second mortise and a second tenon respectively”.  That is to say that the claims now reflect that the first and second engaging portions are mortises and first and second engaged portions are tenons.  This configuration (the first and second engaging portions being mortises and first and second engaged portions being tenons) is what is shown in the drawings that were filed by Applicant on 11/13/2019.  Previously, in the claim set filed on 11/13/2019, Applicant had claimed the reverse by setting forth, “the engaging portion and the engaged portion are comprised of a tenon and a mortise, respectively”, and this configuration is not shown in the drawings filed by Applicant on 11/13/2019.      

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first engaging portion…for engaging with a first engaged portion of the first rotary tool when a prescribed angular phase is reached” in claim 1;
“a first engaged portion” in claim 1 
“a second engaging portion… for engaging with a second engaged portion of the second rotary tool when the prescribed angular phase is reached” in claim 1;
“a second engaged portion” in claim 1 (noting that the claim recites a portion for performing the function of engaging the second engaging portion, but recites no additional structure to perform the function of engaging the second engaging portion).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Mr. Tatsuya Sawada (Reg. No. 75,161) on 2/22/2021.
The application has been amended as follows: 

Amendments to the Claims 
1. (Currently amended) A tool rest for a machine tool, the tool rest comprising:
a first rotary tool[[,]]; 
a second rotary tool[[, and]]; 
a rotatably supported tool-rotating drive shaft whose rotation is transmitted to the first rotary tool and to the second rotary tool, the tool-rotating drive shaft having a key groove formed in the outer peripheral surface thereof;
a first input portion consisting of a first gear wheel, [[and]] the first input portion having a key that is received within the key groove of the tool-rotating drive shaft, the first input portion and the tool-rotating drive shaft being fixed to one another via the key and the key groove such that the first input portion is fixed from rotation relative to the tool-rotating drive shaft;
a second input portion consisting of a second gear wheel and rotatably supported by the tool-rotating drive shaft;

a first engaging portion corresponding to the first input portion[[,]] and rotatably supported and adapted to be driven in rotation by the first input portion, the first engaging portion for 
a second engaging portion corresponding to the second input portion[[,]] and rotatably supported and adapted to be driven in rotation by the second input portion, the second engaging portion for engaging with a second engaged portion of the second rotary tool when the prescribed angular phase is reached; and
a fixing means, arranged inside the second input portion and attached to the tool-rotating drive shaft, the fixing means fixing the second input portion with respect to the tool-rotating drive shaft such that a phase of the second engaging portion is adjustable relative to the tool-rotating drive shaft, the phase of the second engaging portion being adjusted by shifting a circumferential position of the second input portion in a rotating direction relative to the tool-rotating drive shaft.

2. (Canceled)

3. (Canceled)

4. (Currently Amended) [[A]] The tool rest according to claim 1, further provided with 
a rotatable turret for mounting the first rotary tool and the second rotary tool thereon, wherein 
the first rotary tool and the second rotary tool are mounted along a turning axis, and wherein 
the first rotary tool and the second rotary tool are adapted to be simultaneously indexed and driven for rotation by a prescribed indexing turret.

5. (Currently Amended) [[A]] The tool rest according to claim 4, wherein 
the prescribed indexing of the turret; and
wherein the second engaging portion and the second engaged portion consist of a second mortise and a second tenon, respectively, wherein the second tenon and the second mortise are engageable by the prescribed indexing of the turret.  

6. (Canceled)

7. (Canceled)

8. (Canceled)

9. (Canceled)	

10. (Currently Amended) [[A]] The tool rest according to claim [[8]] 1, wherein 
the first engaging portion and the first engaged portion consist of a first mortise and a first tenon, respectively, wherein the first tenon and the first mortise are engageable by a prescribed indexing of a turret; and
wherein the second engaging portion and the second engaged portion consist of a second mortise and a second tenon, respectively, wherein the second tenon and the second mortise are engageable by the prescribed indexing of the turret.  


The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1 and the prior art, attention is directed to JP '574 (Japan Pub. No. 2006-150574 A).  Please note that JP '574 was cited on the IDS filed on 
Figures 3 and 4 of JP '574 shows a tool rest (7) for a machine tool.  Note that Figure 1 of JP '574 shows said machine tool.  As to the tool rest (7), it has a first rotary tool (82D) and a second rotary tool (81C).  The tool rest (7) further includes a rotatably-supported tool-rotating drive shaft (78).  In Figure 3, the drive shaft (78) is shown as being rotatably supported by bearings (781, 782, 783) around a center axis (73).  Note that during machining, rotation of the drive shaft (78) can be transmitted to the first rotary tool (82D) and the second rotary tool (81C).
	As can be seen in Figure 3, the tool rest (7) further comprises a first input portion (787), which consists of a first bevel gear wheel, being fixed to the drive shaft (78).  The tool rest (7) is also shown in Figure 3 of JP '574 as having a second input portion (786) consisting of a second bevel gear wheel and rotatably supported by the drive shaft (78).  
Note that claim 1 sets forth, “a first engaging portion…for engaging with a first engaged portion of the first rotary tool when a prescribed angular phase is reached.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (of engaging with a first engaged portion of the first rotary tool when a prescribed angular phase is reached) and the generic placeholder is not preceded by a structural modifier.  As a result, the first engaging portion is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.
With respect to JP '574, the tool rest (7) has a first engaging portion (794) that is embodied as a mortise.  (In paragraph [0028] of Applicant’s specification, the first engaging portion (23a) of Applicant was disclosed as being a mortise).  Note that the first engaging portion (794) of JP '574 corresponds to the first input portion (787).  That is to say the first engaging portion (794) is 
Note that claim 1 sets forth, “a first engaged portion.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (of engaging the first engaging portion) and the generic placeholder is not preceded by a structural modifier.  As a result, the first engaged portion is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.
With respect to JP '574, the tool rest (7) has a first engaged portion (831) that is embodied as a tenon of the first rotary tool (82D).  (In paragraph [0028] of Applicant’s specification, the first engaged portion (8c) of Applicant was disclosed as being a tenon).  When a prescribed angular phase is reached by the turret (72), the first engaged portion (831) of JP '574 engages the first engaging portion (794).  
Note that claim 1 also sets forth, “a second engaging portion… for engaging with a second engaged portion of the second rotary tool when the prescribed angular phase is reached.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (of engaging with a second engaged portion of the second rotary tool when the prescribed angular phase is reached) and the generic placeholder is not preceded by a structural modifier.  As a result, the second engaging portion is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.
In JP '574, the tool rest (7) has a second engaging portion (794) that is embodied as a mortise.  (In paragraph [0031] of Applicant’s specification, the second engaging portion (33a) of Applicant was disclosed as being a mortise).  Please note that the second engaging portion (794) 
Note that claim 1 also sets forth, “a second engaged portion.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function (of engaging the second engaging portion) and the generic placeholder is not preceded by a structural modifier.  As a result, the second engages portion is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.
With respect to JP '574, the tool rest (7) has a second engaged portion (831) that is embodied as a tenon of the second rotary tool (81C).  (In paragraph [0031] of Applicant’s specification, the second engaged portion (8c) of Applicant was disclosed as being a tenon).  When a prescribed angular phase is reached by the turret (72), the second engaged portion (831) of JP '574 engages the second engaging portion (794).  
Also, JP '574 does not teach, “the tool-rotating drive shaft having a key groove formed in the outer peripheral surface thereof” and “the first input portion having a key that is received within the key groove of the tool-rotating drive shaft, the first input portion and the tool-rotating drive shaft being fixed to one another via the key and the key groove such that the first input portion is fixed from rotation relative to the tool-rotating drive shaft.”  Rather, JP '574 simply advises that the first input portion (787) is fixed to the drive shaft (78) [EPO Machine Translation, paragraph 0031].

Claim 1 also sets forth, “a fixing means, arranged inside the second input portion and attached to the tool-rotating drive shaft…”  Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that, “a fixing means” creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
JP '574 though, does not teach “a fixing means, arranged inside the second input portion and attached to the tool-rotating drive shaft, the fixing means fixing the second input portion with respect to the tool-rotating drive shaft such that a phase of the second engaging portion is adjustable relative to the tool-rotating drive shaft, the phase of the second engaging portion being adjusted by shifting a circumferential position of the second input portion in a rotating direction relative to the tool-rotating drive shaft.”  
JP '930 (Japan Pub. No. 2007-154930 A), which was cited on the IDS filed on 11/13/2019, and for which an EPO Machine Translation was provided in the non-final rejection mailed on 11/23/2020, shows a fixing means (61) in Figure 6 that provides for fixing of an input portion (8) at a desired circumferential position with respect to a rotating drive shaft (6).  Please note that the fixing means (61) of JP '930 is provided with a sleeve (62), a hole (66), a first sleeve-shaped 
Ultimately though, while the prior art teaches each of, “the tool-rotating drive shaft having a key groove formed in the outer peripheral surface thereof”, “a first input portion consisting of a first gear wheel, the first input portion having a key that is received within the key groove of the tool-rotating drive shaft, the first input portion and the tool-rotating drive shaft being fixed to one another via the key and the key groove such that the first input portion is fixed from rotation relative to the tool-rotating drive shaft”, and “a fixing means, arranged inside the second input portion and attached to the tool-rotating drive shaft, the fixing means fixing the second input portion with respect to the tool-rotating drive shaft such that a phase of the second engaging portion is adjustable relative to the tool-rotating drive shaft, the phase of the second engaging portion being adjusted by shifting a circumferential position of the second input portion in a rotating direction relative to the tool-rotating drive shaft”, there wouldn’t be any motivation to attach the first input portion (787), which consists of the first bevel gear wheel, to the drive shaft (78) in one manner (via the key and the key groove) and to further attach the 
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of JP '574 so as to produce the present invention as set forth in claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722